Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 1 of 35 PageID #: 1




 1   TOSTRUD LAW GROUP, P.C.
     JON A. TOSTRUD
 2   1925 Century Park East
 3   Suite 2100
     Los Angeles, CA 90067
 4   Telephone: (310) 278-2600
     Facsimile: (310) 278-2640
 5   Email: jtostrud@tostrudlaw.com
 6   [Additional Counsel on Signature Page]
 7
                          UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
     JOEY HILL, Derivatively on Behalf            CASE NO.: 19-4272
10   of Nominal Defendant
     STAMPS.COM, INC.,                            VERIFIED SHAREHOLDER
11
                                                  DERIVATIVE COMPLAINT
12             Plaintiff,
13
                   v.
14
15
     MOHAN P. ANANDA, DAVID C.
     HABIGER, G. BRADFORD JONES,
16   KENNETH T. MCBRIDE, and
17
     THEODORE R. SAMUELS, II,

18             Defendants
19
                                                  JURY TRIAL DEMANDED
     STAMPS.COM, INC., a Delaware
20   Corporation,
21
              Nominal Defendant.
22
23         Plaintiff    Joey   Hill   (“Plaintiff”),   on   behalf   of   Stamps.com,   Inc.

24   (“Stamps.com” or the “Company”), derivatively, alleges the following based upon
25
     personal knowledge as to himself and his own acts, and upon information and belief
26

27   and investigation of counsel as to all other matters. That investigation included,

28                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                  1
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 2 of 35 PageID #: 2




 1
     among other things, a thorough review and analysis of public documents, court

 2   filings, press releases and news articles concerning Stamps.com, and the other facts
 3
     as set forth herein:
 4
 5                               NATURE OF THE ACTION

 6          1.     This is a shareholder derivative action brought on behalf of and for the
 7
     benefit of Stamps.com, against certain of its officers and/or directors named as
 8
 9   defendants herein seeking to remedy their breaches of fiduciary duties, unjust

10   enrichment, abuse of control, waste of corporate assets, and violations of the
11
     Securities Exchange Act of 1934, Sections 10(b)-5 and 20(a) during the period of
12
13   May 3, 2017 to the present (the “Relevant Period”). Defendants’ actions have

14   caused, and will continue to cause, substantial financial harm and reputational
15
     damage to Stamps.com.
16
17                              JURISDICTION AND VENUE

18          2.     Pursuant to 28 U.S.C. § 1331 and section 27 of the Securities
19
     Exchange Act of 1934 (the “Exchange Act”), this Court has jurisdiction over the
20
21   claims asserted herein for violations of sections 10(b) and 20(a) of the Exchange
22   Act. This Court has supplemental jurisdiction over the remaining claims under
23
     28 U.S.C. § 1367.
24

25          3.     This Court has jurisdiction over each defendant named herein
26   because each defendant is either a corporation that conducts business in and
27
     maintains operations in this District or is an individual who has sufficient
28                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                2
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 3 of 35 PageID #: 3




 1
     minimum contacts with this District to render the exercise of jurisdiction by the

 2   District courts permissible under traditional notions of fair play and substantial
 3
     justice.
 4
 5          4.    Venue is proper in this Court in accordance with 28 U.S.C. § 1391

 6   because: (a) the Company maintains its principal place of business in this
 7
     District; (b) one or more of the defendants either resides in or maintains
 8
 9   executive offices in this District; (c) a substantial portion of the transactions and

10   wrongs complained of herein, including Defendants' primary participation in the
11
     wrongful acts detailed herein, and aiding and abetting and conspiracy in violation
12
13   of fiduciary duties owed to the Company, occurred in this District; and (d)

14   Defendants have received substantial compensation in this District by doing
15
     business here and engaging in numerous activities that had an effect in this
16
17   District.

18                                        PARTIES
19
     Plaintiff
20
21          5.    Plaintiff Joey Hill is a current Stamps.com shareholder during the
22   relevant period. Plaintiff will continue to hold Stamps.com shares throughout the
23
     pendency of this action. Plaintiff will fairly and adequately represent the interests
24

25   of the shareholders in enforcing the rights of the corporation.
26   Nominal Defendant
27
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                3
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 4 of 35 PageID #: 4




 1
           6.     Nominal Defendant Stamps.com is incorporated in Delaware with

 2   principal executive offices located at 1990 E. Grand Avenue, El Segundo,
 3
     California 90245. Stamps.com shares trade on the NASDAQ under the ticker
 4
 5   symbol “STMP.” Stamps.com is a provider of Internet-based mailing and shipping

 6   solutions in the United States. Under the Stamps.com and Endicia brands,
 7
     Stamps.com customers use USPS solutions to mail and ship a variety of mail pieces
 8
 9   and packages through the USPS and customers using Stamps.com solutions receive

10   discounted postage rates compared to USPS.com and USPS retail locations on
11
     certain mail pieces.
12
13   Director Defendants

14         7.     Defendant Mohan P. Ananda (“Ananda”) has served as a director of
15
     the Company since 1998.          Defendant Ananda is a member of the Audit,
16
17   Compensation and Nominating committees.

18         8.     Defendant David C. Habiger (“Habiger”) has served as a director of
19
     the Company since 2016. Defendant Habiger is a member of the Compensation
20
21   Committee.
22         9.     Defendant G. Bradford Jones (“Jones”) has served as a director of
23
     the Company since 1998. Defendant Jones is the Chair of the Audit Committee,
24

25   and a member of the Nominating Committee.
26         10.    Defendant Kenneth T. McBride (“McBride”) has served as the
27
     Company’s Chief Executive Officer and a member of the Board of Directors
28                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                4
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 5 of 35 PageID #: 5




 1
     (“Board”) since August 2001. Beginning in 1999, McBride has held various

 2   positions at the Company: as President from 2001 until January 2012; as Chief
 3
     Financial Officer from August 2000 to January 2004; and as senior director and
 4
 5   vice president of finance from 1999 to 2000. McBride has also been chairman of

 6   the Company’s Board since January 2012.
 7
           11.    Defendant Theodore R. Samuels, II (“Samuels”) has served as a
 8
 9   director of the Company since 1998. Defendant Samuels is a member of the Audit

10   Committee.
11
           12.    Defendants Ananda, Habiger, Jones, McBride, and Samuels are
12
13   collectively referred to herein as “Defendants”.

14         13.    Defendant McBride is referred to herein as the “Officer Defendant”.
15
     Non-Party Director
16
17         14.    Non-party Katie May (“May”) was appointed to the Board on March

18   29, 2019.
19
                                 Audit Committee Charter
20
21         15.    Pursuant to the Company’s Audit Committee Charter, the primary
22   function of the Audit Committee is to assist the Board in fulfilling its oversight
23
     responsibilities by reviewing the financial information which will be provided to
24

25   the stockholders and others, the systems of internal controls which management
26   and the Board have established, and the Corporation’s audit and financial reporting
27
     process. The Audit Committee shall be directly responsible for the appointment,
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                5
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 6 of 35 PageID #: 6




 1
     compensation, retention and oversight of the work of any registered public

 2   accounting firm engaged (including resolution of disagreements between
 3
     management and the auditor regarding financial reporting) for the purpose of
 4
 5   preparing or issuing an audit report or performing other audit, review or attest

 6   services for the Corporation, and each such registered public accounting firm shall
 7
     report directly to the Audit Committee.
 8
 9         16.    The Audit Committee is given the following responsibilities and

10   duties:
11
           Review [the Company’s] Charter at least annually and recommend any
12         changes to the Board of Directors.
13
           Review [the Company’s] annual financial statements and any other
14         relevant reports or other financial information.
15
           Review the regular internal financial reports prepared by management.
16
17         Select the independent accountants and approve the fees and other
           compensation to be paid to the independent accountants.
18
19         Pre-approve all audit and permitted non-audit services to be performed
           by the independent accountants.
20
21         Review and ensure the independence of the independent accountants.
           This review shall cover and include services, fees, quality control
22         procedures and a formal written statement from the independent
23         auditors regarding relationships between the independent auditors and
           the Corporation, consistent with Independence Standard Board Standard
24         No. 1.
25
           Review the performance of the independent accountants and discharge
26         the independent accountants if and when circumstances warrant.
27
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               6
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 7 of 35 PageID #: 7




 1
           Following completion of the annual audit, review separately with the
           independent accountants and management any problems or difficulties
 2         encountered during the course of the audit.
 3
           Establish procedures for the receipt, retention, and treatment of
 4         complaints received by the [Company] regarding accounting, internal
 5         accounting controls, or auditing matters.

 6         Establish procedures for the confidential, anonymous submission by
 7         employees of the [Company] of concerns regarding questionable
           accounting or auditing matters.
 8
 9         Perform any other activities consistent with this Charter, the
           [Company’s] Bylaws and governing law, as the Audit Committee or the
10         Board deems necessary or appropriate.
11
                  The Company’s Code of Business and Ethical Conduct
12
13         17.    The officers, directors and employees of Stamps.com hold an

14   important role in corporate governance. They are uniquely empowered to ensure
15
     that shareholders’ interests are appropriately balanced, protected and preserved.
16
17   Accordingly, the Code of Business and Ethical Conduct (the “Code”) provides

18   principles to which these officers, directors and employees are expected to adhere
19
     and advocate. The Code embodies rules regarding individual and peer
20
21   responsibilities, as well as responsibilities to Stamps.com, the public and other
22   stakeholder. The following principles and responsibilities govern the Company’s
23
     officers and directors professional and ethical conduct:
24

25         They must always promote honest and ethical conduct, including the
           ethical handling of actual or apparent conflicts of interest in personal
26         and professional relationships.
27
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                7
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 8 of 35 PageID #: 8




 1
         They must not use their position for personal gain such as by soliciting
         or accepting for personal benefit business opportunities that might
 2       otherwise accrue to the benefit of Stamps.com.
 3
         They must provide the Securities and Exchange Commission, the public
 4       and other constituents with reports, documents and information that is
 5       full, fair, accurate, complete, objective, relevant, timely and
         understandable.
 6
 7       They must comply with applicable rules and regulations of federal,
         state, provincial, local and foreign governments, and other appropriate
 8       private and public regulatory agencies.
 9
         They must act in good faith, responsibly, with due care, competence and
10       diligence, without misrepresenting material facts or allowing their
11       independent judgment to be subordinated.

12       They must respect the confidentiality of information acquired in the
13       course of their work, except when authorized or otherwise legally
         obligated to disclose the information.
14
15       They should proactively promote ethical behavior as a responsible
         partner among peers in their work environment and community.
16
17       They must responsibly use and control all assets and resources
         employed or entrusted to them.
18
19       They must not take any action to fraudulently influence, coerce,
         manipulate, or mislead any auditor engaged in the performance of an
20       audit for the purpose of rendering the financial statements materially
21       misleading.
22       They must promptly report Code violations and suspected illegal,
23       unethical or otherwise dishonest activities to the General Counsel and
         CFO. The General Counsel and CFO must promptly investigate all such
24       reports. Persons making such reports shall not be retaliated against for
25       doing so. The General Counsel and CFO shall present the results of
         their investigation to the CEO. If the alleged violation was committed
26       by an officer of Stamps.com, they shall also report the results of their
27       investigation to the Audit Committee of the Board of Directors at its
         next meeting. The CEO and the Audit Committee shall each be
28                    VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                            8
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 9 of 35 PageID #: 9




 1
            empowered to take merited punitive or corrective action, which may
            include termination of employment.
 2
 3                            SUBSTANTIVE ALLEGATIONS

 4          18.    Stamps.com became the first USPS-approved PC Postage vendor
 5
     offering software-only mailing and shipping solutions in 1999. Under the
 6
 7   Stamps.com and Endicia brands, customers use the Company’s USPS-approved

 8   mailing and shipping solutions to mail and ship a variety of mail pieces and
 9
     packages through the USPS. Customers can purchase and print postage twenty-
10
11   four hours a day, seven days a week, through software or web interfaces.

12          19.    The Company’s solutions allow customers to receive discounts for
13
     most USPS mail and packages.
14
15         False and Misleading Statements Issued During the Relevant Period

16          20.    During the Relevant Period, the Company repeatedly touted its
17
     purported strong financial results and relationship with USPS. For example, on
18
19   May 3, 2017, the Company issued a press release for its 1Q17 results. The press
20   release stated in relevant part:
21
            “We are very pleased with our continued strong revenue and earnings
22          growth this quarter,” said Ken McBride, Stamps.com’s chairman and
23          CEO. “In addition to our overall revenue and earnings growth, during
            the first quarter we reached our highest level of paid customers, we saw
24          continued strong growth in our shipping business areas, and we
25          experienced strong contributions from all of our subsidiaries. We
            remain very excited about our future prospects and, combined with our
26          first quarter performance, led us to increase our guidance for 2017.”
27          21.    The press release further stated:
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 9
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 10 of 35 PageID #: 10




 1
          First quarter 2017 total revenue was $105.0 million, up 28% compared
 2        to the first quarter of 2016. First quarter 2017 Mailing and Shipping
 3        revenue (which includes service, product and insurance revenue but
          excludes Customized Postage and Other revenue) was $102.6 million,
 4        up 30% versus the first quarter of 2016. First quarter 2017 Customized
 5        Postage revenue was $2.4 million, down 7% versus the first quarter of
          2016.
 6
 7        First quarter 2017 GAAP income from operations was $34.6 million
          and GAAP net income was $33.1 million. GAAP net income per share
 8        was $1.82 based on 18.2 million fully diluted shares outstanding. This
 9        compares to first quarter 2016 GAAP income from operations of $22.2
          million and GAAP net income of $13.2 million or $0.71 per share based
10        on fully diluted shares outstanding of 18.7 million. First quarter 2017
11        GAAP income from operations, GAAP net income and GAAP income
          per fully diluted share increased by 56%, 150% and 157% year-over-
12        year, respectively.
13
          First quarter 2017 GAAP income from operations included $11.4
14        million of non-cash stock-based compensation expense and $4.0 million
15        of non-cash amortization of acquired intangibles. First quarter 2017
          GAAP net income also included $93 thousand of non-cash amortization
16        of debt issuance costs.
17
          Excluding the non-cash stock-based compensation expense and non-
18        cash amortization of acquired intangibles, first quarter 2017 non-GAAP
19        income from operations was $50.0 million.
20        Also excluding non-cash amortization of debt issuance costs, first
21        quarter 2017 non-GAAP pre-tax income was $49.3 million. First
          quarter 2017 non-GAAP income tax expense was $16.0 million, which
22        was $15.3 million higher than the $660 thousand GAAP income tax
23        expense for the quarter. The higher non-GAAP tax expense reflects the
          tax impact on the non-GAAP pre-tax income at a non-GAAP effective
24        tax rate of 32.5%, which was materially higher than the actual GAAP
25        effective tax rate for the quarter. See the section later in this press
          release entitled “About Non-GAAP Financial Measures” for more
26        information on how non-GAAP taxes are calculated. Taking into
27        account the non-GAAP adjustments, first quarter 2017 non-GAAP
28                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                            10
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 11 of 35 PageID #: 11




 1
           adjusted income was $33.2 million or $1.83 per share based on 18.2
           million fully diluted shares outstanding.
 2
 3         22.    During the Company’s 2Q17 earnings call on August 2, 2017, CEO

 4   McBride stated:
 5
           the partnership with the Postal Service is continuing to be stronger and
 6         stronger and some of the – we have multiple contracts and various
 7         partnerships with the Postal Service. And so in this case, we were able
           to get a couple of our contracts renewed at improved terms.
 8
 9         23.    The foregoing statements were false and misleading because they

10   failed to disclose that: (i) the Company’s financial results depended on the
11
     manipulation of a USPS program that cost USPS an estimated $235 million per
12
13   year; and (ii) as a result, the Company’s business was unsustainable and its

14   financial results were highly misleading.
15
                               THE TRUTH EMERGES
16
17         24.    On February 21, 2019, the Company held a conference call to discuss

18   its financial results from the 4th quarter of 2018 and fiscal year 2018 as well as its
19
     business outlook and “certain strategic items . . . that impact our business outlook
20
21   for 2019.”
22         25.    On the call, Defendant McBride discussed the Company’s renewal
23
     talks with USPS over its revenue share agreement and claimed that Stamps.com:
24

25         will no longer be exclusive to the USPS and that’s nonnegotiable. USPS
           has not agreed to accept these terms or any other terms of our
26         partnership proposal. So, at this point we decided to discontinue our
27         shipping partnership with the USPS so that we can fully embrace
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 11
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 12 of 35 PageID #: 12




 1
           partnerships with other carriers who we think will be well positioned to
           win in a shipping business in the next five years.
 2         26. The Company further announced that, contrary to previous
 3
     expectations of strong growth, 2019 revenue was expected to decline 5.4%.
 4
 5         27.    These revelations shocked the market. On this news, the Company’s

 6   stock plummeted to a close price of $83.65 on February 22, 2019, a decline of over
 7
     57% from the previous close price of $198.08.
 8
 9         28.    The revelation was an announcement that the Company was simply

10   walking away from a business relationship that accounted for 87% of the
11
     Company’s earnings.
12
13         29.    On February 26, 2019, it was reported that, contrary to Defendant

14   McBride’s representations, USPS itself had decided to terminate its relationship
15
     with Stamps.com in the face of Company’s increasing demands and abuse of the
16
17   reseller program.

18                             DUTIES OF DEFENDANTS
19
           30.    By reason of their positions as officers, directors, and/or fiduciaries
20
21   of Stamps.com and because of their ability to control the business and corporate
22   affairs of Stamps.com, Defendants owed the Company and its shareholders
23
     fiduciary obligations of trust, loyalty, good faith and due care, and were and are
24

25   required to use their utmost ability to control and manage Stamps.com in a fair,
26   just, honest, and equitable manner. Defendants were and are required to act in
27
     furtherance of the best interests of Stamps.com and its shareholders so as to
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              12
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 13 of 35 PageID #: 13




 1
     benefit all shareholders equally, and not in furtherance of their personal interest

 2   or benefit.
 3
           31.     Each director and officer of the Company owes to Stamps.com and
 4
 5   its shareholders the fiduciary duty to exercise good faith and diligence in the

 6   administration of the affairs of the Company and in the use and preservation of its
 7
     property and assets, as well as the highest obligations of fair dealing. In addition,
 8
 9   as officers and/or directors of a publicly held company, Defendants had a duty to

10   promptly disseminate accurate and truthful information with regard to the
11
     Company’s operations, finances, financial condition, and present and future
12
13   business prospects so that the market price of the Company’s stock would be

14   based on truthful and accurate information.
15
           32.     Defendants, because of their positions of control and authority as
16
17   directors and/or officers of Stamps.com, were able to and did, directly and/or

18   indirectly, exercise control over the wrongful acts complained of herein, as well
19
     as the contents of the various public statements issued by the Company. Because
20
21   of their advisory, executive, managerial and directorial positions with
22   Stamps.com, each of the Defendants had access to adverse non-public
23
     information about the financial condition, operations, sales and marketing
24

25   practices, and improper representations of Stamps.com.
26         33.     To discharge their duties, the officers and directors of Stamps.com
27
     were required to exercise reasonable and prudent supervision over the
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               13
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 14 of 35 PageID #: 14




 1
     management, policies, practices, and controls of the financial affairs of the

 2   Company.     By virtue of such duties, the officers and directors of Stamps.com
 3
     were required to, among other things:
 4
 5                a)    ensure that the Company complied with its legal obligations

 6   and requirements, including acting only within the scope of its legal authority and
 7
     disseminating truthful and accurate statements to the investing public;
 8
 9                b)    conduct the affairs of the Company in an efficient, business-

10   like manner so as to make it possible to provide the highest quality performance
11
     of its business, to avoid wasting the Company’s assets, and to maximize the value
12
13   of the Company’s stock;

14                c)    properly and accurately guide investors and analysts as to the
15
     true financial condition of the Company at any given time, including making
16
17   accurate statements about the Company’s business prospects, and ensuring that

18   the Company maintained an adequate system of financial controls such that the
19
     Company’s financial reporting would be true and accurate at all times;
20
21                d)    remain informed as to how Stamps.com conducted its
22   operations, and, upon receipt of notice or information of imprudent or unsound
23
     conditions or practices, make reasonable inquiry in connection therewith, take
24

25   steps to correct such conditions or practices and make such disclosures as
26   necessary to comply with federal and state securities laws; and
27
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              14
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 15 of 35 PageID #: 15




 1
                  e)     ensure that the Company was operated in a diligent, honest

 2   and prudent manner in compliance with all applicable federal, state and local
 3
     laws, rules and regulations;
 4
 5         34.    Each Defendant, by virtue of his position as a director and/or officer,

 6   owed to the Company and to its shareholders the fiduciary duties of loyalty, good
 7
     faith, and the exercise of due care and diligence in the management and
 8
 9   administration of the affairs of the Company, as well as in the use and

10   preservation of its property and assets. The conduct of Defendants complained of
11
     herein involves a knowing and culpable violation of their obligations as directors
12
13   and officers of Stamps.com, the absence of good faith on their part, and a reckless

14   disregard for their duties to the Company and its shareholders that Defendants
15
     were aware or should have been aware posed a risk of serious injury to the
16
17   Company.

18         35.    Each director and officer of the Company owed to Stamps.com the
19
     fiduciary duty to exercise due care and diligence in the administration of the affairs
20
21   of the Company and in the use and preservation of its property and assets, and the
22   highest obligations of good faith and fair dealing. In addition, as officers and/or
23
     directors of a publicly held company, Defendants had a duty not to advance their
24

25   own personal, financial, or economic interests over, and at the expense of, the
26   Company’s public shareholders, or to allow other Stamps.com directors, officers,
27
     and/or employees to do so. Each director and officer of the Company also owed
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               15
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 16 of 35 PageID #: 16




 1
     Stamps.com and its shareholder-owners the duty to maintain the Company’s

 2   confidential information and prevent others from misappropriating and/or trading
 3
     while in possession of the Company’s proprietary, confidential information.
 4
 5         36.    Defendants breached their duties of loyalty and good faith by causing

 6   the Company to misrepresent the information as detailed infra. Defendants’
 7
     subjected the Company to the costs of defending and the potential liability from a
 8
 9   class action lawsuit for violations of the federal securities laws. As a result,

10   Stamps.com has expended, and will continue to expend, significant sums of money.
11
           37.    Defendants’ actions have irreparably damaged Stamps.com’s
12
13   corporate image and goodwill.

14
                         DEMAND FUTILITY ALLEGATIONS
15                      FOR THE BOARD OF STAMPS.COM
16
           38.    Plaintiff will adequately and fairly represent the interests of
17
18   Stamps.com and its shareholders in enforcing and prosecuting its rights.
19         39.    Plaintiff brings this action derivatively in the right and for the benefit
20
     of Stamps.com to redress injuries suffered and to be suffered by Stamps.com
21
22   because of the breaches of fiduciary duty by Defendants.
23         40.    Because of the facts set forth herein, Plaintiff has not made a demand
24
     on the Board of Stamps.com to institute this action against Defendants. Such
25
26   demand would be a futile and useless act because the Board is incapable of making
27
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               16
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 17 of 35 PageID #: 17




 1
     an independent and disinterested decision to institute and vigorously prosecute this

 2   action.
 3
           41.    The Stamps.com Board is currently comprised of Defendants Ananda,
 4
 5   Habiger, Jones, McBride, and Samuels. And non-party May. Thus, Plaintiff is

 6   required to show that a majority of Defendants, i.e., three (3), cannot exercise
 7
     independent objective judgment about whether to bring this action or whether to
 8
 9   vigorously prosecute this action.

10         42.    Defendants face a substantial likelihood of liability in this action
11
     because they caused Stamps.com to issue false and misleading statements
12
13   concerning the information described herein. Because of their advisory, executive,

14   managerial, and directorial positions with Stamps.com, Defendants had knowledge
15
     of material non-public information regarding the Company and was directly
16
17   involved in the operations of the Company at the highest levels.

18         43.    Defendants either knew or should have known of the false and
19
     misleading statements that were issued on the Company’s behalf and took no steps
20
21   in a good faith effort to prevent or remedy that situation, proximately causing
22   millions of dollars of losses for Stamps.com shareholders.
23
           44.    Defendants (or at the very least a majority of them) cannot exercise
24

25   independent objective judgment about whether to bring this action or whether to
26   vigorously prosecute this action. For the reasons that follow, and for reasons
27
     detailed elsewhere in this Complaint, Plaintiff has not made (and is excused from
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              17
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 18 of 35 PageID #: 18




 1
     making) a pre-filing demand on the Board to initiate this action because making a

 2   demand would be a futile and useless act.
 3
            45.       Any suit by the Board to remedy these wrongs would likely expose
 4
 5   the Company to further violations of the securities laws that would result in civil

 6   actions being filed; thus, the Board members are hopelessly conflicted in making
 7
     any supposedly independent determination about whether to sue themselves.
 8
 9          46.       Defendants approved and/or permitted the wrongs alleged herein to

10   have occurred and participated in efforts to conceal or disguise those wrongs from
11
     the Company’s stockholders or recklessly and/or with gross negligence disregarded
12
13   the wrongs complained of herein and are therefore not disinterested parties.

14          47.       Defendants authorized and/or permitted the Company to make false
15
     statements that disseminated directly to the public and made available and
16
17   distributed to shareholders, authorized and/or permitted the issuance of various

18   false and misleading statements, and are principal beneficiaries of the wrongdoing
19
     alleged herein, and thus, could not fairly and fully prosecute such a suit even if they
20
21   instituted it.
22                     DEFENDANTS ARE NOT INDEPENDENT
23
     Defendant McBride
24

25          48.       Defendant McBride is the CEO of the Company. Defendant McBride
26   is also the Chairman of the Board of the Company.
27
28                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 18
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 19 of 35 PageID #: 19




 1
           49.    Defendant McBride is not disinterested or independent, and

 2   therefore, is incapable of considering demand because McBride (as CEO) is an
 3
     employee of the Company who derived substantially all of his income from his
 4
 5   employment with Stamps.com, making him not independent. As such, McBride

 6   cannot independently consider any demand to sue himself for breaching his
 7
     fiduciary duties to the Company, because that would expose him to liability and
 8
 9   threaten his livelihood.

10         50.    This lack of independence and financial benefits received by
11
     Defendant McBride renders him incapable of impartially considering a demand
12
13   to commence and vigorously prosecute this action.

14         51.    Defendant McBride is not disinterested or independent, and
15
     therefore, is incapable of considering demand because Defendant McBride is a
16
17   named Defendant in the instant action and in the securities class actions entitled

18   Alan Grabisch v. Stamps.com, Inc., et al., Case 2:19-cv-01497 (C.D. Cal.) and
19
     Matt Karinski v. Stamps.com, Inc., et al., Case 2:19-cv-01828 (C.D. Cal.).
20
21   Defendants Ananda, Jones and Samuels
22         52.    Defendants Ananda, Jones and Samuels are members of the Audit
23
     Committee.
24

25         53.    Pursuant to the Company’s Audit Committee Charter, the members of
26   the Audit Committee are responsible for, inter alia, overseeing the accounting and
27
     financial reporting processes of the Company and the audits of the financial
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                             19
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 20 of 35 PageID #: 20




 1
     statements of the Company. Specifically, as a member of the Audit Committee,

 2   Defendants Ananda, Jones and Samuels were tasked with reviewing the
 3
     Company’s compliance with applicable laws and regulations and reviewing and
 4
 5   overseeing any policies, procedures and programs designed to promote such

 6   compliance.
 7
           54.     Defendants Ananda, Jones and Samuels breached their fiduciary
 8
 9   duties of due care, loyalty, and good faith, because as members of the Audit

10   Committee, inter alia, they allowed or permitted false and misleading statements to
11
     be disseminated in the Company’s SEC filings and other disclosures and,
12
13   otherwise, failed to ensure that adequate internal controls were in place regarding

14   the serious accounting issues and deficiencies described above.         Therefore,
15
     Defendants Ananda, Jones and Samuels face a substantial likelihood of liability for
16
17   their breach of fiduciary duties and any demand upon him is futile.

18       IN REPURCHASING STOCK, STAMPS.COM RELIED ON THE
19     OFFICER DEFENDANT’S FALSE OR MISLEADING STATEMENTS
20         55.     In purchasing common stock in connection with the stock
21
     repurchase program, Stamps.com relied on the Officer Defendant’s false or
22
23   misleading statements, either directly or through the “fraud on the market”
24   doctrine articulated in Basic Inc. v. Levinson, 485 U.S. 224 (1988), and Co. v.
25
     Erica P. John Fund, Inc., 134 S. Ct. 2398 (2014), or through the doctrine
26

27
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              20
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 21 of 35 PageID #: 21




 1
     articulated in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

 2   (1972).
 3
           56.    Throughout the Relevant Period, Stamps.com justifiably expected
 4
 5   the Officer Defendant to disclose material information as required by law and

 6   SEC regulations in the Company’s periodic filings with the SEC and in
 7
     statements made to the investing public. Stamps.com would not have purchased
 8
 9   its securities at artificially inflated prices had the Officer Defendant disclosed all

10   material information known to him or that was so obvious it should have been
11
     known to him, as detailed herein. Thus, reliance by the Company should be
12
13   presumed with respect to the Officer Defendant’s omissions of material

14   information as established by the Affiliated Ute presumption of reliance.
15
           57.    Additionally, the “fraud on the market” presumption applies to the
16
17   Officer Defendant’s misstatements of material facts or failures to disclose

18   material facts.
19
           58.    At all relevant times, the market for stock was efficient market for
20
21   the following reasons, among others:
22                (a)    Stamps.com stock met the requirements for listing, and was
23
           listed and actively traded on NASDAQ, a highly efficient and automated
24

25         market;
26                (b)    As a regulated issuer, Stamps.com filed periodic public
27
           reports with the SEC and the NASDAQ;
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               21
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 22 of 35 PageID #: 22




 1
                 (c)    Stamsp.com regularly and publicly communicated with public

 2         investors via established market communication mechanisms, including
 3
           through regular disseminations of press releases on the national circuits of
 4
 5         major newswire services and through other wide-ranging public

 6         disclosures, such as communications with the financial press and other
 7
           similar reporting services;
 8
 9               (d)    Stamps.com was followed by several securities analysts

10         employed by major brokerage firm(s) who wrote reports which were
11
           distributed to the sales force and certain customers of their respective
12
13         brokerage firm(s).    Each of these reports was publicly available and

14         entered the public marketplace; and
15
                 (e)    The market price of Stamps.com’s stock reacted rapidly to
16
17         new information entering the market.

18         59.   As a result of the foregoing, the market for Stamps.com stock
19
     promptly digested current information regarding the Company from all publicly
20
21   available sources and reflected such information in the price of Stamps.com’s
22   common stock. The foregoing facts indicate the existence of an efficient market
23
     for trading of Stamps.com’s stock and support application of the fraud-on-the-
24

25   market doctrine.
26

27
28                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                             22
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 23 of 35 PageID #: 23




 1
           60.    Stamps.com relied on the integrity of the market price for the

 2   repurchase of its common stock and is entitled to a presumption of reliance with
 3
     respect to the Officer Defendant’s misstatements and omissions alleged herein.
 4
 5         61.    Had Stamsp.com known of the material adverse information not

 6   disclosed by the Officer Defendant or been aware of the truth behind the Officer
 7
     Defendant’s material misstatements, the Company would not have purchased
 8
 9   Stamps.com stock at artificially inflated prices.

10               THE COMPANY’S STOCK REPURCHASE PROGRAM
11
           62.    On April 24, 2017, Defendants approved a stock repurchase program
12
13   that took effect upon expiration of the prior plan on May 8, 2017 and authorized the

14   Company to repurchase up to $90 million of stock over the six months following its
15
     effective date.
16
17         63.    On October 24, 2017, the Board approved a stock repurchase program,

18   which became effective November 10, 2017, that replaced the Company’s prior
19
     stock repurchase plan and authorized the Company to repurchase up to $90 million
20
21   of stock over the six months following its effective date.
22         64.    On April 25, 2018, Defendants approved a stock repurchase plan that
23
     took effect upon expiration of the prior plan on May 11, 2018 and authorized the
24

25   Company to repurchase up to $90 million of stock over the six months following its
26   effective date.
27
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                23
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 24 of 35 PageID #: 24




 1
           65.    On October 24, 2018, the Board approved a new stock repurchase

 2   plan, which became effective November 11, 2018, that replaced the Company’s
 3
     prior stock repurchase plan and authorized the Company to repurchase up to $90
 4
 5   million of stock over the six months following its effective date.

 6   NEITHER THE STATUTORY “SAFE HARBOR” NOR THE “BESPEAKS
 7    CAUTION” DOCTRINE APPLIES TO THE OFFICER DEFENDANT’S
                      MISREPRESENTATIONS
 8
 9         66.    Neither the safe-harbor provision of the Private Securities Litigation

10   Reform Act of 1995 (“PSLRA”) nor the judicially created “bespeaks caution”
11
     doctrine applicable to forward looking statements under certain circumstances
12
13   applies to any of the false or misleading statements pleaded herein. None of the

14   subject statements constituted a forward-looking statement; rather, they were
15
     historical statements or statements of purportedly current facts and conditions at
16
17   the time the statements were made, including statements about (a) the Company’s

18   financial results depended on the manipulation of a USPS program that cost
19
     USPS an estimated $235 million per year; and (B) as a result, the Company’s
20
21   business was unsustainable and its financial results were highly misleading..
22         67.    Alternatively, to the extent any of the false or misleading statements
23
     pleaded herein could be construed as forward-looking statements, they were not
24

25   accompanied by any meaningful cautionary language identifying important fact
26   that could cause actual results to differ materially from those in the purportedly
27
     forward-looking statements. Further, to the extent the PSLRA’s safe harbor
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                24
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 25 of 35 PageID #: 25




 1
     would otherwise apply to any forward-looking statements pleaded herein, the

 2   Officer Defendant is liable for those false or misleading forward-looking
 3
     statements pleaded herein because, at the time each such statement was made, the
 4
 5   speaker(s) knew the statement was false or misleading, or the statement was

 6   authorized and/or approved by the Officer Defendant who knew that the
 7
     statement was materially false or misleading when made. None of the historic or
 8
 9   present tense statements made by the Officer Defendant were assumptions

10   underlying or relating to any plan, projection, or statement of future economic
11
     performance, as they were not stated to be such assumptions underlying or
12
13   relating to any projection or statement of future economic performance when

14   made, nor were any of the projections or forecasts made by the Officer Defendant
15
     expressly related to, or stated to be dependent on, those historic or present tense
16
17   statements when made.

18                             FIRST CAUSE OF ACTION
19
                   Against Defendants For Breach of Fiduciary Duty
20
21         68.    Plaintiff incorporates by reference and re-alleges each allegation
22   contained above, as though fully set forth herein.
23
           69.    Defendants owed and owe Stamps.com fiduciary obligations. By
24

25   reason of their fiduciary relationships, Defendants owed and owe Stamps.com the
26   highest obligation of good faith, fair dealing, loyalty and due care.
27
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               25
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 26 of 35 PageID #: 26




 1
           70.    Defendants, and each of them, violated and breached their fiduciary

 2   duties of care, loyalty, reasonable inquiry, oversight, good faith and supervision.
 3
           71.    Defendants had actual or constructive knowledge that they had caused
 4
 5   the Company to improperly misrepresent the business prospects of the Company.

 6   These actions could not have been a good faith exercise of prudent business
 7
     judgment to protect and promote the Company’s corporate interests.
 8
 9         72.    As a direct and proximate result of Defendants’ failure to perform

10   their fiduciary obligations, Stamps.com has sustained significant and actual
11
     damages. As a result of the misconduct alleged herein, Defendants are liable to
12
13   the Company.

14         73.    Plaintiff, on behalf of Stamps.com, has no adequate remedy at law.
15
                              SECOND CAUSE OF ACTION
16
17                     Against Defendants for Unjust Enrichment

18         74.    Plaintiff incorporates by reference and re-alleges each and every
19
     allegation set forth above, as though fully set forth herein.
20
21         75.    By their wrongful acts and omissions, Defendants were unjustly
22   enriched at the expense of and to the detriment of Stamps.com in the form of
23
     salaries, bonuses, and other forms of compensation.
24

25         76.    Plaintiff, as a shareholder and representatives of Stamps.com, seeks
26   restitution from Defendants, and each of them, and seeks an order of this Court
27
     disgorging all profits, benefits and other compensation obtained by these
28                       VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               26
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 27 of 35 PageID #: 27




 1
     Defendants, and each of them, from their wrongful conduct and fiduciary

 2   breaches.
 3
                                 THIRD CAUSE OF ACTION
 4
 5                        (Against Defendants for Abuse of Control)

 6          77.     Plaintiff incorporates by reference and re-alleges each and every
 7
     allegation set forth above, as though fully set forth herein.
 8
 9          78.     Defendants’ misconduct alleged herein constituted an abuse of their

10   ability to control and influence the Company, for which they are legally
11
     responsible.
12
13          79.     As a direct and proximate result of Defendants’ abuse of control, the

14   Company has sustained significant damages. As a direct and proximate result of
15
     Defendants’ breaches of their fiduciary obligations of candor, good faith, and
16
17   loyalty, the Company has sustained and continues to sustain significant damages.

18          80.     As a result of the misconduct alleged herein, Defendants are liable to
19
     the Company. Plaintiff, on behalf of the Company, has no adequate remedy at
20
21   law.
22                             FOURTH CAUSE OF ACTION
23
                     (Against Defendants for Waste of Corporate Assets)
24

25          81.     Plaintiff incorporates by reference and re-alleges each and every
26   allegation set forth above, as though fully set forth herein.
27
28                         VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                27
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 28 of 35 PageID #: 28




 1
           82.    As a result of the foregoing, and by failing to properly consider the

 2   interests of the Company and its public shareholders, Defendants have caused the
 3
     Company to waste valuable corporate assets by failing to disclose (i) the Company
 4
 5   had a material weakness in its internal control over financial reporting; (ii) the

 6   Company’s disclosure controls and procedures were not effective; and (iii) as a
 7
     result of the foregoing, the Company’s public statements were materially false
 8
 9   and misleading at all relevant times.

10         83.    As a result of the waste of corporate assets, Defendants are each
11
     liable to the Company.
12
13         84.    Plaintiff, on behalf of the Company, has no adequate remedy at law.

14
                                 FIFTH CAUSE OF ACTION
15
        (Derivative Claim For Violations Of Section 10(b) Of The Exchange Act
16                  And SEC Rule 10b-5 Promulgated Thereunder
17                          (Against Defendant McBride))

18         85.    Plaintiff incorporates by reference and realleges each of the foregoing
19
     allegations as though fully set forth in this paragraph.
20
21         86.    This Count is asserted on behalf of the Company against the Officer

22   Defendant for violations of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b)
23
     and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5.
24

25         87.    During the Relevant Period, in connection with Stamps.com’s

26   repurchases of Stamps.com shares, the Officer Defendant made, disseminated, or
27
     approved false or misleading statements about the Company specified herein,
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                28
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 29 of 35 PageID #: 29




 1
     which he knew or deliberately disregarded were false or misleading and were

 2   intended to deceive, manipulate, or defraud. Those false or misleading statements
 3
     and the Officer Defendant’s course of conduct were designed to artificially inflate
 4
 5   the price of the Company’s common stock.

 6          88.    At the same time that the price of the Company’s common stock was
 7
     inflated due to the false and misleading statements made by the Officer Defendant,
 8
 9   the Officer Defendant caused the Company to repurchase millions of shares of its

10   own stock at prices that were artificially inflated due to the Officer Defendant’s
11
     false or misleading statements. The Officer Defendant engaged in a scheme to
12
13   defraud the Company by causing the Company to purchase Company shares at

14   inflated prices.
15
            89.    The Officer Defendant violated Section 10(b) of the Exchange Act
16
17   and Rule 10b-5 in that he (a) employed devices, schemes, and artifices to defraud;

18   (b) made untrue statements of material facts or omitted to state material facts
19
     necessary in order to make the statements made, in light of the circumstances under
20
21   which they were made, not misleading; and/or (c) engaged in acts, practices, and a
22   course of business that operated as a fraud or deceit upon the Company in
23
     connection with the Company’s purchases of Stamps.com common stock during
24

25   the Relevant Period.
26          90.    The Officer Defendant, directly and indirectly, by the use of means or
27
     instrumentalities of interstate commerce and/or of the U.S. mails, engaged and
28                          VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                               29
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 30 of 35 PageID #: 30




 1
     participated in a continuous course of conduct that operated as a fraud and deceit

 2   upon the Company; made or disseminated various false and/or misleading
 3
     statements of material facts and omitted to state material facts necessary in order to
 4
 5   make the statements made or disseminated, in light of the circumstances under

 6   which they were made or disseminated, not misleading; made or disseminated the
 7
     above statements intentionally or with a deliberately reckless disregard for the truth;
 8
 9   and employed devices and artifices to defraud in connection with the Company’s

10   purchase of Stamps.com common stock, which were intended to, and did deceive
11
     the Company that (i) its financial results depended on the manipulation of a USPS
12
13   program that cost USPS an estimated $235 million per year; and (ii) as a result, the

14   Company’s business was unsustainable and its financial results were highly
15
     misleading.
16
17         91.     The Officer Defendant was among the senior management and a

18   director of the Company, and was therefore directly responsible for, and are liable
19
     for, all materially false or misleading statements made during the Relevant Period,
20
21   as alleged above.
22         92.     As described above, the Officer Defendant acted with scienter
23
     throughout the Relevant Period, in that he acted either with intent to deceive,
24

25   manipulate, or defraud, or with severe recklessness. The misstatements and
26   omissions of material facts set forth herein were either known to the Officer
27
     Defendant or were so that the Officer Defendant should have been aware of them.
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                30
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 31 of 35 PageID #: 31




 1
           93.    As a result of the Officer Defendant’s misconduct, Stamps.com has

 2   suffered damages in that it paid artificially inflated prices for Stamps.com common
 3
     stock as part of the repurchase program and suffered losses when the true facts
 4
 5   became known. The Company would not have purchased Stamps.com common

 6   stock at the prices it paid, or at all, but for the artificial inflation in the Company’s
 7
     stock price caused by the Officer Defendant’s false or misleading statements.
 8
 9         94.    As a direct and proximate result of the Officer Defendant’s wrongful

10   conduct, the Company suffered damages in connection with its repurchases of
11
     Stamps.com common stock during the Relevant Period.                By reason of such
12
13   conduct, the Officer Defendant is liable to the Company pursuant to Section 10(b)

14   of the Exchange Act and SEC Rule 10b-5.
15
           95.    Plaintiff brought this claim within two years of its discovery of the
16
17   facts constituting the violation and within five years of the violation.

18
                                 SIXTH CAUSE OF ACTION
19
                        (Derivative Claim For Violations of Section
20               20(a) of the Exchange Act (Against Defendant McBride))
21
           96.    Plaintiff incorporates by reference and realleges each of the foregoing
22
23   allegations as though fully set forth in this paragraph.

24         97.    This Count is asserted on behalf of the Company against Defendant
25
     Lam for violations of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).
26

27
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                                 31
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 32 of 35 PageID #: 32




 1
            98.   During his tenure as an officer and/or Chairman of the Board,

 2   Defendant McBride was a controlling person within the meaning of Section 20(a)
 3
     of the Exchange Act. By reason of his absolute control, Defendant McBride had
 4
 5   the power and authority to direct the management and activities of the other

 6   executive employees, to hire and fire other executive employees at whim, and to
 7
     cause other executive employees to engage in the wrongful conduct complained of
 8
 9   herein. Defendant McBride was able to and did control, directly or indirectly, the

10   content of the public statements made by all other executive employees during the
11
     Relevant Period, including the materially misleading financial statements, thereby
12
13   causing the dissemination of the false and misleading statements and omissions of

14   material facts as alleged herein.
15
            99.   In his capacity as senior executive, and Chairman of the Board of
16
17   Stamps.com, Defendant McBride had direct involvement in and oversight over the

18   day-to-day operations of the executive employees and the Company’s employees,
19
     who would not act unless Defendant McBride agreed with their course of conduct.
20
21          100. Defendant McBride, individually, was a controlling person of the
22   other executive employees within the meaning of Section 20(a) of the Exchange
23
     Act.
24

25          101. As set forth above, Defendant McBride violated Section 10(b) of the
26   Exchange Act by his acts and omissions as alleged herein. To the extent Defendant
27
     McBride is not the maker or disseminator of a specific false or misleading
28                        VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                             32
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 33 of 35 PageID #: 33




 1
     statement made by the Company, Defendant McBride is liable pursuant to Section

 2   20(a) of the Exchange Act.
 3
           102. As a direct and proximate result of Defendant McBride’s conduct, the
 4
 5   Company suffered damages in connection with its purchase of Stamps.com

 6   common stock pursuant to the stock repurchase program.
 7
                                  PRAYER FOR RELIEF
 8
 9         WHEREFORE, Plaintiff pray for relief and judgment as follows:

10         A.    Against Defendants in favor of the Company for the amount of
11
     damages sustained by the Company as a result of Defendants’ breaches of
12
13   fiduciary duties, unjust enrichment, abuse of control, and waste of corporate

14   assets;
15
           B.    Awarding to Plaintiff the costs and disbursements of the action,
16
17   including reasonable attorney’s fees, accountants’ and experts’ fees, costs, and

18   expenses; and
19
           C.    Granting such other and further relief as the Court deems just and
20
21   proper.
22                            JURY TRIAL DEMANDED
23
           Plaintiff hereby demands a trial by jury.
24

25
26   DATED: May 16, 2019
27
                                            TOSTRUD LAW GROUP, P.C.
28                      VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                              33
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 34 of 35 PageID #: 34




 1
                                        By: /s/ Jon A. Tostrud
 2                                          Jon A. Tostrud
 3                                      1925 Century Park East
                                        Suite 2100
 4                                      Los Angeles, CA 90067
 5                                      Telephone: (310) 278-2600
                                        Facsimile: (310) 278-2640
 6                                      Email: jtostrud@tostrudlaw.com
 7
                                        GAINEY McKENNA & EGLESTON
 8                                      Thomas J. McKenna
                                        440 Park Avenue South, 5th Floor
 9                                      New York, NY 10016
                                        Tel: (212) 983-1300
10                                      Fax: (212) 983-0383
                                        Email: tjmckenna@gme-law.com
11
12
                                        Attorneys for Plaintiff

13
14
15
16
17
18
19
20
21
22
23
24

25
26

27
28                     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                          34
Case 1:20-cv-00929-CFC Document 1 Filed 05/16/19 Page 35 of 35 PageID #: 35
